ORDER
The Office of Disciplinary Counsel asks this Court to place respondent on interim suspension pursuant to Rule 17 of the Rules for Lawyer Disciplinary Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court Rules (SCACR). The petition also seeks appointment of the Receiver, Gretchen B. Gleason, pursuant to Rule 31, RLDE. Respondent consents to being placed on interim suspension.
IT IS ORDERED that respondent’s license to practice law in this state is suspended until further order of this Court.
Respondent is hereby enjoined from taking any action regarding any trust, escrow, operating, and any other law office account(s) respondent may maintain at any bank or other financial institution, including, but not limited to, making any withdrawal or transfer, or writing any check or other instrument on the account(s).
IT IS FURTHER ORDERED that Ms. Gleason is hereby appointed to assume responsibility for respondent’s client files, trust account(s), escrow account(s), operating account(s), and any other law office account(s) respondent may maintain. Ms. Gleason shall take action as required by Rule 31, RLDE, Rule 413, SCACR, to protect the interests of respondent’s clients. Ms. Gleason may make disbursements from respondent’s trust account(s), escrow account(s), operating account(s), and any other law office account(s) respondent may maintain that are necessary to effectuate this appointment. Respondent shall promptly respond to Ms. Gleason’s requests for information and/or documentation and shall fully cooperate with Ms. Gleason in all other respects.
Further, this Order, when served on any bank or other financial institution maintaining trust, escrow, operating, *469and/or any other law account(s) of respondent, shall serve as notice to the bank or other financial institution that Gretchen B. Gleason has been duly appointed by this Court and that respondent is enjoined from making withdrawals or transfers from or writing any check or other instrument on any of the account(s).
Finally, this Order, when served on any office of the United States Postal Service, shall serve as notice that the Receiver, Gretchen B. Gleason, Esquire, has been duly appointed by this Court and has the authority to receive respondent’s mail and the authority to direct that respondent’s mail be delivered to Ms. Gleason’s office.
Ms. Gleason’s appointment shall be for a period of no longer than nine months unless an extension of the period of appointment is requested.
/s/Jean H. Toal, C.J.
FOR THE COURT